Citation Nr: 0101451	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for diverticulitis.




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  He was a prisoner of war, confined by the 
German government, from January 3, 1945, to April 24, 1945.  

Service connection for diverticulitis was previously denied 
by the Board of Veterans' Appeals (hereinafter Board) in 
December 1983, on the basis that a chronic gastrointestinal 
disorder, including diverticulitis, was not present in 
service.  

This current matter came before the Board on appeal from a 
rating decision of March 1997, by the Newark, New Jersey, RO, 
which denied the veteran's attempt to reopen his claim of 
service connection for diverticulitis.  The notice of 
disagreement with this determination was received in June 
1997.  The statement of the case was issued in June 1997.  
The veteran's substantive appeal (on VA Form 9) was received 
in July 1997, wherein he requested a hearing before a Hearing 
Officer at the RO, and also before a Member of the Board, on 
Travel Board status, at the RO.  The record indicates that 
the veteran's claims file was transferred from the Newark RO 
to the Philadelphia ROIC in October 1997.  Subsequently, a 
hearing was scheduled to be held before a Hearing Officer at 
the ROIC in July 1998; however, a report of contact (VA Form 
119), dated in July 1998, indicates that the veteran 
contacted the ROIC and expressed his desire to cancel the 
local hearing.  The appeal was received at the Board in 
September 1998.  

In September 1998, the Board sent the veteran a letter 
seeking to clarify his previous request for a hearing before 
a Member of the Board, and to determine whether he still 
desired such a hearing.  The veteran's response was received 
in October 1998, wherein he indicated that he still desired a 
hearing before a Member of the Board at the ROIC.  

In November 1998, the Board remanded the case to the ROIC for 
the scheduling of a Travel Board hearing before a Member of 
the Board.  Further development of evidentiary material 
ensued, and several other claim issues not pertinent to the 
present appeal were resolved.  A statement from the veteran 
was received in February 1999.  Duplicate service medical 
records were received in February 1999.  A supplemental 
statement of the case was issued in August 1999.  Private 
medical statements were received in August and October 1999.  
In a statement dated in November 1999, the veteran indicated 
that he no longer desired to have a hearing. The appeal was 
again received at the Board in November 1999.  

By a decision of January 2000, the Board determined, as 
pertinent to the present appeal, that the veteran had 
submitted new and material evidence, and, therefore, the 
claim for service connection for diverticulitis was reopened, 
pursuant to the provisions of 38 U.S.C.A. § 5108 (West 1991).  
Accordingly, the case was remanded to the RO for a de novo 
review of the veteran's claim.  Additional medical records 
were received in March, April, and May 2000.  A VA 
compensation examination was conducted in June 2000, and an 
addendum thereto was issued in July 2000.  By a rating action 
in July 2000, the RO granted service connection for irritable 
bowel syndrome, evaluated as 30 percent disabling, effective 
January 26, 2000; service connection was also granted for a 
hiatal hernia, evaluated as 10 percent disabling, effective 
October 30, 1996; however, the RO confirmed the previous 
denial of service connection for diverticulitis.  A 
supplemental statement of the case was issued in July 2000.  
A private medical statement was received in September 2000.  
Another supplemental statement of the case was issued in 
October 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The preponderance of the competent and probative evidence 
indicates that the veteran does not currently have 
diverticulitis.  


CONCLUSION OF LAW

The veteran does not have diverticulitis which was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The pertinent facts in this case may be briefly described.  
The record show that the veteran served on active duty from 
December 1943 to November 1945; he was a prisoner of war 
(POW) held by the German Government from January to April 
1945.  The enlistment examination, conducted in October 1943, 
indicates that the veteran was 66 1/2" tall and weighed 125 
pounds; clinical evaluation was negative for any complaints 
or findings of a gastrointestinal disorder, including 
diverticulitis.  A clinical entry dated in April 1945 
reflects a diagnosis of gastroenteritis, acute.  The 
separation examination, conducted in November 1945, was 
negative for any complaints or findings of a gastrointestinal 
(GI) disorder.  

The veteran was afforded a VA compensation examination in 
February 1982, at which time he complained of pain in the 
lower abdomen, a burning sensation in the rectum, gas, 
occasional vomiting, difficulty sleeping in a reclining 
position, diarrhea, and constipation.  He indicated that he 
had a good appetite, but had to watch his diet because of a 
variety of disabilities, including diverticulitis and hiatal 
hernia.  On examination, the veteran weighed 169 pounds.  No 
hernias were disclosed.  The abdomen was soft and flat; bowel 
sounds were normal.  An upper gastrointestinal (UGI) series 
revealed a small diverticulum of the second portion of the 
duodenum; otherwise, no ulcer was demonstrated.  The 
pertinent diagnoses were history of hiatus hernia and history 
of diverticulitis.  

Received in March 1982 was a certificate of attending 
physician, dated in March 1982, indicating that the veteran 
had been receiving treatment for diverticulitis; the 
pertinent diagnoses were diverticulosis and recurrent 
diverticulitis.  Attached to this statement was a report of 
an X-ray study performed in March 1982, which reflected a 
diffuse diverticulosis of the descending and proximal sigmoid 
colon, with intermittent smooth muscle spasm of the lower 
descending colon; there were also a moderate number of 
diverticula of the ascending colon and hepatic flexure.  

Received in January 1983 were private treatment reports dated 
from March 1970 to March 1982.  Among those records was a 
private medical statement from Thomas J. Cahill, M.D., dated 
in November 1973, indicating that the veteran was seen in 
March 1970, when he expressed concern about his prostate 
gland.  Dr. Cahill indicated that an upper gastrointestinal 
(UGI) series showed a small hiatal hernia, which could 
account for his heartburn; a barium enema study showed 
scattered diverticula within the cecum and ascending colon.  
The pertinent diagnoses were hiatal hernia and diverticulosis 
of the sigmoid colon.  The report of a later barium enema 
study, performed in September 1980, revealed moderate 
diverticulosis of the lower descending and proximal sigmoid 
colon, with scattered diverticula of the ascending colon and 
hepatic flexure.  A UGI series, also performed in September 
1980, revealed a Grade-I sliding concentric hiatal hernia, 
which reduced during the study.  

The veteran was afforded a Former-POW examination in March 
1987, at which time he indicated that, during captivity, he 
had experienced nausea, vomiting, and diarrhea.  The veteran 
also reported recurrent pain in the lower abdominal 
quadrants, due to diverticulitis, since 1945.  On 
examination, he had discomfort in the left and right lower 
quadrants, with history of diverticulitis.  The pertinent 
diagnoses were diverticulosis and history of diverticulitis.  

Received in December 1996 were VA outpatient treatment 
reports dated from March 1990 to October 1996, which reflect 
treatment predominantly for hypertension and an eye disorder.  
These records do not reflect any complaints or treatment for 
diverticulitis.  

The veteran was afforded a VA compensation examination in 
December 1996, at which time he reported that, at the time of 
discharge, he had suffered from stomach discomfort with 
heartburn and belching.  It was noted that, despite 
evaluation and treatment with medication, there was no 
improvement in the heartburn and belching condition for the 
veteran.  He complained of a recurrent burning sensation in 
the esophagus with a metallic taste in the mouth; recurrent 
heartburn which interfered with sleeping at night; chronic 
belching after every meal; and mid-epigastric discomfort.  
Examination revealed the presence of hyperactive bowel 
sounds.  There was discomfort on pressure palpation in the 
left and right lower quadrants.  There were no masses 
present.  The examiner noted that the veteran had a history 
of diverticulitis, and that there was no evidence of partial 
bowel obstruction.  The pertinent diagnoses were hiatal 
hernia and reflux esophagitis, secondary to hiatal hernia.  

Received in January 1997 were private treatment reports dated 
from January 1996 to February 1996, which reflect treatment 
mainly for genitourinary disorders.  Also received in January 
1997 were VA progress notes dated in December 1996, 
indicating that the veteran was seen for evaluation of his GI 
problems.  It was noted that the veteran had a long history 
of intermittent left lower abdominal pain and heartburn; he 
currently had no complaints.  An upper GI series revealed 
hiatal hernia and small bowel diverticula.  The assessment 
was long history of left abdominal pain diagnosed as 
diverticulosis -- stable.  

Received in February 1999 was a statement from the veteran 
wherein he related his experiences following his liberation 
from the POW camp, and the symptoms he experienced following 
his discharge from military service.  The veteran reported 
experiencing lower abdominal pains, constant belching, 
heartburn, and bouts of diarrhea.  The veteran reported that 
those symptoms were attributed to gastroenteritis during 
service, and that he continued to suffer from those same 
symptoms following his discharge, until the present.  

Of record is a private medical statement from Susan M. 
Biancarelli, M.D., dated in August 1999, wherein she reported 
that the veteran had been her patient since December 1990, 
during which time he had suffered multiple bouts of acute and 
chronic diverticulosis and gastroenteritis. Dr. Biancarelli 
reported that the veteran had carried a diagnosis of 
diverticulosis since being liberated from a POW camp on April 
12, 1945.  She explained that the veteran suffered from 
chronic gastroesophageal reflux disease, which was caused by 
his hiatal hernia, another condition that developed while he 
was in the Army. The physician reported that the veteran had 
been under the medical care of the Biancarelli family from 
1946 to the present, first with her father and then with her.  
She also reported that the veteran intermittently underwent 
sigmoidoscopies when his diverticulitis flared up; she noted 
that he was on multiple courses of antibiotics and narcotics 
for infections and pain associated with diverticulitis.  Dr. 
Biancarelli stated that she felt the veteran's chronic 
unremitting gastrointestinal problems were most certainly 
related to service.  In a statement dated in September 1999, 
the physician noted that her father's records of treatment of 
the veteran were either destroyed or sent to VA years ago.  
She also related that her findings and previous statement 
were based upon the veteran's past medical history, current 
medical history, and objective observations.  

Received in March 2000 were private treatment reports dated 
from April 1989 to December 1999, which show that the veteran 
received ongoing clinical attention and treatment for several 
disabilities, including diverticulosis and diverticulitis.  
The records indicate that the veteran was seen in February 
1991 for complaints of blood in his stool.  A colonoscopy 
revealed moderately severe diverticulosis of the sigmoid and 
descending colon; there was also some scarring of chronic 
diverticulitis and a single diverticulum of the cecum.  The 
pertinent diagnosis was diverticulosis/diverticulitis.  The 
records also reflect the findings of an upper GI series, 
performed in December 1996, which revealed a small hiatal 
hernia with thickened folds in the fundal region of the 
stomach, noted to possibly indicate gastritis, and small 
bowel diverticulum.  An air contrast barium enema conducted 
in January 1997 revealed extensive diverticular disease 
throughout the large bowel.  Also received in March 2000 were 
private treatment reports dated from February to December 
1999, which essentially contained requests for laboratory 
studies.  

Also received in March 2000 were VA outpatient treatment 
reports dated from February 1982 through December 1999, 
showing ongoing clinical evaluation and treatment for several 
disabilities, including a gastrointestinal disorder, 
variously diagnosed.  Most of those reports were previously 
reported and discussed above.  During a clinic visit in 
January 1997, a barium enema showed diverticular disease of 
the colon.  Also received in March 2000 were VA treatment 
reports dated from October 1997 to February 1999, which 
reflect evaluation mainly for a psychiatric disorder.  

Received in April 2000 were VA outpatient treatment reports 
dated from December 1996 to April 2000, which reflect 
clinical attention and treatment for several disabilities, 
most of which were previously reported and discussed.  Those 
records reflect evaluation and treatment mostly for a 
psychiatric disorder.  Additional VA treatment reports were 
received in April 2000, covering the period from October 1998 
to April 2000, and reflecting treatment for several 
disabilities, including a gastrointestinal disorder.  During 
a clinic visit in October 1998, it was noted that the veteran 
complained of diverticulitis since age 20, when he was a POW; 
however, no clinical findings or diagnosis of diverticulitis 
was reported.  During a subsequent clinical visit in December 
1999, the treating physician reported that the veteran was 
being followed in the POW clinic for diverticulosis of the 
colon.  

Received in May 2000 was a private medical statement from 
Susan M. Biancarelli, M.D., dated "May 11, 1990," 
indicating that the veteran had been her patient since 
December 1990.  Dr. Biancarelli reported that the veteran had 
chronic GERD, chronic diverticulosis, intermittent attacks of 
diverticulitis, and irritable bowel disease; she also 
reported that the veteran had needed antibiotics for acute 
flare-ups of diverticulitis.  

The veteran was afforded a VA compensation examination in 
June 2000, at which time it was noted that the veteran's 
medical problems, including chronic gastrointestinal 
problems, were manifested by excessive gas, borborygmi, 
belching, bloating, intermittent constipation, diarrhea, and 
intermittent cramping abdominal pain which was attributed in 
the past as being related to diverticula and irritable bowel 
syndrome (IBS).  The examiner noted that the veteran had been 
a POW for approximately 3-4 months; during that time, he had 
developed extensive and persistent GI symptoms, manifested 
mostly as diarrhea, cramping abdominal pain, and frequent 
episodes of nausea.  Upon his liberation, he was hospitalized 
and diagnosed as having an acute gastrointestinal condition 
attributed to gastroenteritis.  The veteran reported that his 
symptoms had persisted and that, throughout the years, he had 
continued to have symptoms of GI disorder.  The examiner 
indicated that the veteran had been evaluated on several 
occasions; however, the evidence did not show any definite 
evidence of diverticulitis, and the radiological and 
colonoscopy studies revealed no sequelae suggesting an 
inflammatory infectious process in the colon compatible with 
diverticulitis or sequelae of diverticulitis.  

On examination, it was noted that the veteran's symptoms of 
reflux were minimal.  There was no history of hematemesis or 
melena, and there was no history of nausea or vomiting.  
There was no indication of circulatory disturbance after 
meals.  There were on and off crampy abdominal pains which, 
according to the veteran, became severe and were relieved by 
bowel movements.  There was no evidence of bleeding from the 
rectum.  On examination, the abdomen was obese, soft, and 
nontender.  No organomegaly, masses, or bruits were present.  
The examiner stated that, undoubtedly, during his years as a 
POW, the veteran suffered deprivation and abuse in the 
prison, and starvation.  His GI symptoms at that time were 
undoubtedly related to his malnutrition, poor hygiene, poor 
dietary support, and most likely infectious gastroenteritis.  
Subsequently, and following his post-discharge years and up 
to the present, symptoms gastroenterologically had persisted, 
manifested mostly by abdominal bloating, belching, 
eructation, flatulence, crampy abdominal pain, and erratic 
bowel movements.  Extensive investigations throughout the 
years had revealed no other organic disease except a small 
hiatus hernia and scattered diverticula of the colon.  The 
examiner noted that, although the veteran's physicians 
attributed the above symptoms to the presence of diverticula, 
and the previous clinical diagnosis of diverticulitis had 
been made, he found no evidence objectively that, indeed, 
diverticulitis was ever present in this case.  He further 
noted that the chronic gastrointestinal symptoms undoubtedly 
represent symptoms of functional gastrointestinal etiology, 
and are strongly compatible with irritable bowel and a 
generally irritable gastrointestinal tract.  

Received in July 2000 was an addendum to the above 
examination, wherein the examiner confirmed that the 
gastrointestinal examination had shown a small hiatal hernia, 
without any evidence of GERD.  The examiner further noted 
that the only gastrointestinal condition found was that of 
irritable bowel syndrome, and that there was no evidence of 
peptic ulcer disease.  

Received in September 2000 was a private medical statement 
from Geno Merli, M.D., F.A.C.P., indicating that he had 
reviewed the veteran's records, noting that he had been 
diagnosed as suffering from diverticulosis by his primary 
care physician, through symptoms and a barium enema.  Dr. 
Merli stated that it was true that the veteran did not have 
diverticulitis, which is an acute inflammation of colonic 
diverticuli, but he would always have diverticulosis.  
Attached to this statement was the report of a colonoscopy 
performed in September 2000; the impressions were history of 
acute sigmoid diverticulitis, sigmoid diverticulosis, diffuse 
diverticulosis, and family history of carcinoma of the colon 
and polyps.  

II.  Legal analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence which establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well-grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet. App. 205 (1999) (per curiam), remanded sub nom. 
Morton v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) 
(unpublished per curiam order), opinion withdrawn and appeal 
dismissed, 14 Vet. App. ___, No. 96-1517 (Nov. 6, 2000) (per 
curiam).  

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and multiple 
examinations of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claims.  

In rendering our decision, the Board must account for the 
evidence that we finds to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his [or her] opinion."  Bloom v. West, 12 Vet.App. 
185, 187 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

Upon careful review of the above facts and legal criteria, 
the Board finds that the clear weight of the most probative 
evidence is against the claim.  Significantly, the veteran's 
service medical records do not reflect any findings of 
diverticulitis.  The records show that the veteran was 
diagnosed with gastroenteritis in April 1945, after his 
release from the German POW camp; however, a diagnosis of 
diverticulitis was not recorded at that time or at any time 
during service, and his separation examination, in November 
1945, was negative for any pertinent complaints or abnormal 
clinical findings.

In addition, various VA and private treatment records show 
that the veteran was seen in the 1970's, 1980's, and 1990's 
for treatment of gastrointestinal disorders, which carried 
various diagnoses, including diverticulosis and 
diverticulitis.  Diverticulitis is inflammation of a 
diverticulum (a circumscribed pouch or sac of variable size 
occurring normally or created by herniation in the lining 
mucous membrane through a defect in the muscular coat of the 
tubular organ), whereas diverticulosis is merely the presence 
of diverticula in the absence of inflammation.  See Dorland's 
Illustrated Medical Dictionary, at 502 (27th ed. 1988).  

Although the record contains more recent references to 
diverticulitis, almost all of these are by "history," 
meaning only reported to have existed in the past, not 
currently demonstrated.  The actual upper and lower GI 
studies of record have never produced more than the most 
equivocal, at best, evidence of acute diverticulitis.  By far 
the most consistent and clear finding of the colonoscopy 
studies, as interpreted by competent medical providers, 
notably Dr. Gino Mori in September 2000, is that they do not 
show the presence of diverticulitis.  The most recent 
clinical evaluator, who had the entire record for review, 
concluded that, while the veteran had, and would continue to 
have, diverticulosis, recent examination, including a barium 
enema, did not show the presence of diverticulitis.

We appreciate that the veteran, as a layperson with out 
professional medical training, is qualified to relate his 
symptoms and the continuity thereof.  He is not, however, 
shown to possess the medical expertise to determine the 
particular diagnosis, or the etiology, of his various medical 
symptoms.  Where, as here, the most basic question presented 
is what is the correct diagnosis of several possible 
disorders of the gastrointestinal system, his views, although 
worthy of our respect, are without probative value as to the 
specific medical issue before us.  See Espiritu v. Derwinski, 
supra.

In this regard, we note that, among other things, the veteran 
is in receipt of service-connected disablity compensation for 
irritable bowel syndrome, evaluated as 30 percent disabling, 
and for hiatal hernia, rated at 10 percent.  Those awards of 
service connection are certainly consistent with the 
veteran's long history, since his POW experience, of 
gastrointestinal problems, as verified by his private 
physician, Dr. Biancarelli (whose father had also treated the 
veteran), and more recently verified by a comprehensive GI 
examination in June 2000, and a subsequent review of the 
medical records by Dr. Merli, who confirmed that the veteran 
does not have diverticulitis.

As noted above, "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, supra.  Here, the clear weight of the competent 
medical evidence shows that the veteran does not have 
diverticulitis, and given this fact, the benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  


ORDER

Service connection for diverticulitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

